Citation Nr: 1705173	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO. 09-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to March 4, 2009, and in excess of 30 percent thereafter, for lumbar radiculopathy with foot drop.

2. Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or on account of being housebound.

3. Entitlement to special monthly compensation based on loss of use of left foot.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to October 1955. 

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for left L5 radiculopathy with foot drop and assigned an initial 10 percent disability rating under 38 C.F.R. § 4.124, Diagnostic Code 8520 (sciatic nerve), effective October 24, 2006. Subsequently, an April 2009 rating decision granted a 20 percent disability rating for left L5 radiculopathy with foot drop, effective October 24, 2006. That rating was assigned under Diagnostic Code 8523, governing paralysis of the anterior tibial nerve (deep peroneal).

Unfortunately, the Veteran died during the appeal, in February 2011, before a hearing could be scheduled. By letter of October 24, 2014, the appellant-the Veteran's surviving spouse-was notified that she was substituted in place of the Veteran in this appeal. Unlike claims for accrued benefits that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant is able to submit additional evidence and testimony that was not of record at the time of the Veteran's death. 

A June 2015 Board decision, in pertinent part, denied entitlement to an initial rating in excess of 20 percent prior to March 4, 2009, and granted a rating of 30 percent as of that date, for lumbar radiculopathy with foot drop. The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In a July 2016 order, the Court granted a Joint Motion for Remand (JMR), vacating the Board's June 2015 decision in pertinent part and remanding the case to the Board for action consistent with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal can be decided. 

In the July 2016 JMR, the parties agreed that the Board erred in not adequately considering the proper nerve that was involved in the Veteran's lumbar radiculopathy, improperly focusing upon the tibial nerve instead of the sciatic nerve and impermissibly narrowing the scope of consideration when it granted benefits under Diagnostic Code 8523 instead of Diagnostic Code 8520. 38 C.F.R. § 4.124 (2016). The parties also agreed that the Board erred in failing to adjudicate entitlement to special monthly compensation for aid and attendance or housebound status as well as loss of use of left foot. 

Additionally, after this matter was returned to the Board by the Court, the appellant submitted additional lay statements concerning the Veteran's symptomatology, as well as his need for aid and attendance and his housebound status. The appellant also submitted correspondence in September 2016, in which she requested that the case be remanded to the AOJ for consideration of the newly submitted statements. The Board further notes that no medical opinion has been provided that addresses the appellant's contentions regarding the Veteran's need for aid and attendance or housebound status, or his loss of use of the left foot.

Thus, the Board finds that VA medical opinion is required to address the appellant's contentions. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Under these circumstances, evidentiary development is needed to fully and fairly evaluate the claims. Specifically, on remand the AOJ must arrange for the issuance of a medical opinion by a VA medical professional, who must consider the statements from the Veteran's private and VA physicians, as well as statements from his friends and family concerning the symptomatology of his service-connected disabilities and their effect on his mobility and functioning prior to his death. The examiner must provide a well-reasoned opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities resulted in impairment that rendered him so helpless as to require the regular aid and attendance of another person, or resulted in his being confined to his house or immediate premises. The examiner must also opine as to whether it is at least as likely as not that the Veteran's lumbar radiculopathy with foot drop equated to loss of use of the left foot for special monthly compensation purposes. The opinions must be based upon careful consideration of all records in the claims file. 38 U.S.C.A. § 5103A (West 2014). 

Therefore, on remand, the Board finds that in accordance with the JMR, the AOJ must obtain a VA medical opinion regarding the claims for special monthly compensation, adjudicate the claims for special monthly compensation, consider the newly submitted evidence, and evaluate the Veteran's lumbar radiculopathy with foot drop under Diagnostic Code 8520. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to a qualified medical examiner, who must review the file and provide a well-reasoned opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities resulted in impairment that rendered him so helpless as to require the regular aid and attendance of another person or resulted in his being confined to his house or immediate premises. The effect of non-service-connected disabilities must be excluded from consideration. 

The examiner must also opine as to whether it is at least as likely as not that the Veteran's lumbar radiculopathy with foot drop equated to loss of use of the left foot for special monthly compensation purposes. 

The examiner must provide a thorough and complete rationale for all opinions expressed and must particularly discuss the physicians' statements of record concerning his service-connected foot drop, as well as the contentions of the Veteran and his friends and family concerning his symptomatology, in the context of any negative opinion.

2. Adjudicate the claims for entitlement to special monthly compensation for loss of use of foot and based on the need for regular aid and attendance of another person or on account of being housebound. 

3. In accordance with the JMR, re-adjudicate the claim for increased ratings for lumbar radiculopathy with foot drop under 38 C.F.R. § 4.124, Diagnostic Code 8520. The AOJ must also review the newly submitted evidence and note that review in any decision rendered.

4. After adjudicating the claims, if the benefits sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

